DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 17, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1, 3 – 9, 11 – 12, 14 – 16, 18 – 21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,126,107 to Khangar et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter presented in the newly filed claims are minor variations of the previously patented claims that would be obvious to one of ordinary skill in the art. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to modify the previously patented claims in the manner as claimed based on desirability, manufacturer or user preferences. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 9, 11 – 12, 14 – 16, 18 – 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khangar et al. (US 10,126,107).

With respect to claim 1, Khangar et al. discloses a tape measure comprising a housing (18); a reel (34) rotatably mounted within the housing; an elongate blade (14) wound around the reel, the elongate blade comprising an elongate metal core (110) having an upper surface, a lower surface and a first thickness, T1, measured between the upper surface and the lower surface (Column 6, lines 56 – 65), wherein the upper surface includes a concave curved section and the lower surface includes a convex curved section; an upper reinforcement layer (112) coupled to and covering at least a portion of the upper surface of the elongate metal core, the upper reinforcement layer having a second thickness, T2, and an upper surface defining the uppermost surface of the elongate blade (Column 7, line 25); a lower reinforcement layer (114) coupled to and covering at least a portion of the lower surface of the elongate metal core, the lower reinforcement layer having a third thickness, T3, and a lower surface defining the lowermost surface of the elongate blade (Column 7, line 26); and an ink layer (119) located between the upper surface of the elongate metal core and the upper reinforcement layer forming a series of measurement markings (Column 7, lines 13 – 15); wherein T2 + T3 ≥ T1 (Column 19, line 14); wherein the elongate blade has a pinch load threshold of greater than 30 lbs (Column 10, lines 10 – 11 suggests at least 50lbs.); a retraction mechanism (42) coupled to the reel and configured to driving rewinding of the elongate blade on to the reel; and a hook assembly (26) coupled to an outer end of the elongate blade. 

In regards to claim 3, Khangar et al. sets forth a tape measure wherein T1 is 0.1 mm to 0.13 mm, and T2+T3 is between 0.2 mm and 0.4 mm (Column 6, lines 59 – 61 and Column 7, lines 37 – 38).  

Regarding claim 4, Khangar et al. shows a tape measure wherein T1 is an average thickness of the elongate metal core, and T2 and T3 are the maximum thicknesses of the upper and lower reinforcement layer (Column 19, lines 28 – 31).

Referring to claim 5, Khangar et al. teaches a tape measure wherein the upper reinforcement layer is located along at least 6 ft. of the length of the elongate metal core, wherein the lower reinforcement layer is located along at least 6 ft. of the length of the elongate metal core (Column 19, lines 34 – 38).
  
With regards to claim 6, Khangar et al. discloses a tape measure wherein the upper reinforcement layer and the lower reinforcement layer are located along an entire length of the elongate metal core (Column 19, lines 39 – 41).

Referring to claim 7, Khangar et al. sets forth a tape measure wherein the elongate metal core comprises a steel material having a hardness of 45-60 RHC, and the upper and lower reinforcement layers comprise at least one of an extruded nylon and a laminated film (Column 19, lines 42 – 45).

In regards to claim 8, Khangar et al. teaches a tape measure wherein the elongate blade has a length less than 50 feet (Column 19, lines 46 – 47).



Regarding claim 9, Khangar et al. shows a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm (Column 19, lines 48 – 49).

With respect to claim 11, Khangar et al. discloses a tape measure comprising a housing (18); a reel (34) rotatably mounted within the housing; an elongate blade (14) wound around the reel comprising: an elongate metal core (110) having an upper surface, a lower surface and a metal thickness measured between the upper surface and the lower surface (Column 20, lines 5 – 7 ); a polymer reinforcement layer (112) coupled to a surface of the elongate metal and extending contiguously lengthwise for at least 6 ft. along a length of the elongate metal core, the polymer reinforcement layer having a polymer reinforcement layer thickness (Column 20, lines 8 – 12); an ink layer located between the elongate metal core and the polymer reinforcement layer, the ink layer forming a series of measurement markings (Column 20, lines 13 – 15); wherein the elongate blade has a pinch load threshold of greater than 30 lbs. (Column 10, lines 10 – 11 suggests at least 50lbs.); a retraction mechanism (42) coupled to the reel and configured to driving rewinding of the elongate blade on to the reel; and a hook assembly (26) coupled to an outer end of the elongate blade.  

Referring to claim 12, Khangar et al. sets forth a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm, wherein the polymer reinforcement thickness is between 0.2 mm and 0.4 mm and the metal thickness is between 0.1 mm and 0.13 mm (Column 20, lines 62 – 66).  


In regards to claim 14, Khangar et al. teaches a tape measure wherein the elongate metal core comprises a steel material having a hardness of 45-60 RHC, and the polymer reinforcement layer comprise at least one of an extruded nylon and a laminated film (Column 20, lines 33 – 37).  

Regarding claim 15, Khangar et al. shows a tape measure wherein the polymer reinforcement layer comprises an upper portion coupled to the upper surface of the elongate blade and a lower portion coupled to the lower surface of the elongate blade (Column 19, lines 39 – 41).

With respect to claim 16, Khangar et al. discloses a tape measure wherein the elongate blade has a length less than 50 feet (Column 19, lines 46 – 47).

Referring to claim 19, Khangar et al. sets forth a tape measure comprising a housing (18); a reel (34) rotatably mounted within the housing; an elongate blade (14) wound around the reel comprising: an elongate metal core (110) having an upper surface, a lower surface and a metal thickness measured between the upper surface and the lower surface (Column 20, lines 5 – 7 ); a polymer reinforcement layer (112) at least partially surrounding the elongate metal core when viewed in cross-section and extending contiguously lengthwise for at least 6 ft. along a length of the elongate metal core, the polymer reinforcement layer having a polymer reinforcement layer thickness (Column 20, lines 8 – 12); an ink layer located between the elongate metal core and the polymer reinforcement layer, the ink layer forming a series of measurement markings; wherein 

In regards to claim 20, Khangar et al. teaches a tape measure wherein the polymer reinforcement layer thickness is between 0.2 mm and 0.4 mm and the metal thickness is between 0.1 mm and 0.13 mm (Column 20, lines 62 – 66).  

With regards to claim 21, Khangar et al. shows a tape measure wherein the polymer reinforcement layer thickness is an average thickness of the polymer reinforcement layer averaged along the length of the polymer reinforcement layer (Column 20, lines 28 – 32).

Referring to claim 23, Khangar et al. discloses a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm (Column 19, lines 48 – 49).

In regards to claim 24, Khangar et al. sets forth a tape measure wherein the elongate blade has a pinch load threshold of 30 lbs. to 50 lbs (Column 10, lines 10 – 11 suggests at least 50lbs.).
Allowable Subject Matter

Claims 2, 10, 13, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 13, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861